Exhibit 99.1 FOR IMMEDIATE DISTRIBUTION CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554, media@delta.com news archive at news.delta.com Delta Air Lines Announces $929 Million Profit Excluding Special Items Company reports GAAP profit of $363 million,after $185 million in profit sharing expense ATLANTA, Oct. 20, 2010 – Delta Air Lines (NYSE:DAL) today reported financial results for the September 2010 quarter.Key points include: · Delta’s net income for the September 2010 quarter was $929 million, or $1.10 per diluted share, excluding special items1.This is an $878 million improvement year over year. · Delta’s GAAP net income was $363 million, or $0.43 per diluted share, for the September 2010 quarter. · Results include $185 million in profit sharing expense, in recognition of Delta employees’ achievements toward meeting the company’s financial targets, bringing total profit sharing expense for the year to date to $275 million. · Delta executed $750 million in debt reduction and delevering initiatives during the quarter and ended the September 2010 quarter with $5.5 billion in unrestricted liquidity. “This quarter’s profit is evidence of the success of our merger.We are making progress toward our goal of consistent profitability with 10-12% annual operating margins and we expect to be profitable for the December quarter,” said Richard Anderson, Delta’s chief executive officer.“These results would not have been possible without the hard work and dedication of the Delta people and we are pleased to recognize their contributions with an additional $185 million this quarter for our profit sharing program.” Revenue Environment Total operating revenue for the September 2010 quarter was $9.0 billion, an increase of $1.4 billion, or 18%, compared to the same period last year. · Passenger revenue increased 19%, or $1.3 billion, compared to the prior year period on 2% higher capacity.Passenger unit revenue (PRASM) increased 16%, driven by a 16% improvement in yield. -more- Page 2 · Cargo revenue increased 28%, or $50 million, on both higher volume and yield. · Other, net revenue increased 9%, or $75 million, primarily due to baggage fees. Comparisons of revenue-related statistics are as follows: Increase (Decrease) 3Q10 versus 3Q09 Change Unit Passenger Revenue 3Q10 ($M) YOY Revenue Yield Capacity Domestic $ 3,259 12% 9% 11% 3% Atlantic 25% 25% 23% 1% Pacific 54% 45% 36% 6% Latin America 24% 16% 15% 7% Total mainline 21% 18% 18% 3% Regional 12% 13% 14% (1)% Consolidated $ 7,775 19% 16% 16% 2% “Delta’s revenue performance exceeded our expectations for the quarter, with especially strong performance from our international markets,” said Ed Bastian, Delta’s president. “We see demand strength through the holiday period and expect solid year over year unit revenue growth for the December quarter.” Cost Performance In the September 2010 quarter, Delta’s operating expense increased $577 million year over year due to higher fuel price, profit sharing expense and maintenance expense, which were partially offset by incremental merger cost synergies. Consolidated unit cost (CASM2), excluding fuel, profit sharing and special items, was flat in the September 2010 quarter on a year-over-year basis, on 2% higher capacity.Consolidated CASM increased 6% due to higher fuel price and profit sharing expense. Non-operating expenses excluding special items decreased $23 million on lower debt discount amortization from Delta’s debt reduction initiatives.Including special items, non-operating expenses were $254 million higher than the prior year quarter due to a primarily non-cash loss on extinguishment of debt, including the write-off of unamortized debt discount recorded as part of the Northwest merger. Fuel Price and Related Hedges Delta hedged 51% of its fuel consumption for the September 2010 quarter, for an average fuel price3 of $2.29 per gallon.The table below represents fuel hedges Delta had in place as of Oct. 15, 2010: -more- Page 3 4Q10 1Q11 2Q11 3Q11 Call options 21% 20% 32% 19% Collars 20% 19% 9% 12% Swaps 23% 17% 5% 3% Total 64% 56% 46% 34% Average crude call strike $ 83 $ 83 $ 85 $ 86 Average crude collar cap 87 90 84 89 Average crude collar floor 75 75 73 76 Average crude swap 77 79 81 81 Liquidity Position As of Sep. 30, 2010, Delta had $5.5 billion in unrestricted liquidity, including $3.9 billion in cash and short-term investments and $1.6 billion in undrawn revolving credit facilities.During the September 2010 quarter, operating cash flow was $515 million, driven by the company’s profitability partially offset by the normal seasonal decline in advance ticket sales.Free cash flow was $150 million in the September 2010 quarter. Capital expenditures during the quarter were $360 million, which included $305 million for investments in aircraft, parts and modifications. In the September 2010 quarter, Delta successfully completed $750 million in debt reduction and delevering initiatives.The initiatives included successfully tendering for $300 million of the company's debt, achieving $160 million of debt relief through vendor negotiations, repurchasing $153 million in debt through open market transactions and private purchases, calling $75 million of 9.5% Senior Secured Notes due 2014 and reducing the company's lease expense by purchasing aircraft off lease. Debt maturities in the September 2010 quarter were $295 million.The company issued $225 million of debt for aircraft purchases.At Sep. 30, Delta’s adjusted net debt was $15.2 billion, a $400 million reduction from June 30, 2010. “Building a solid financial foundation through debt reduction and cost discipline is a cornerstone of Delta’s strategy,” said Hank Halter, Delta’s chief financial officer. “Through the hard work of the Delta team, we have lowered our adjusted net debt by nearly $2 billion since the end of 2009 and will reduce our non-fuel unit costs by 1% for the year.” -more- Page 4 Company Highlights Delta has a strong commitment to employees, customers and the communities it serves.Key accomplishments in 2010 to date include: · Accruing $275 million in employee profit sharing to date, in recognition of the achievements of all Delta employees toward meeting the company’s financial targets; · Unveiling plans for a $1.2 billion enhancement and expansion project at John F. Kennedy International Airport to create a state-of-the-art facility.Delta also introduced improvements to the Sky Club experience at New York-JFK with the introduction of full-service made-to-order meals and premium beverage service and is reinventing the customer dining experience at New York's LaGuardia Airport with the introduction of 13 new food and beverage concepts; · Expanding Delta’s network to offer customers the routes they want and need to do business worldwide.Additions to the network include more frequencies between Delta’s US gateways and London-Heathrow, new service to Tokyo-Haneda beginning in February 2011 and increased service to Africa where Delta serves more destinations than any other US carrier; · Enhancing Delta’s global alliance network with TAROM, Romania’s flag carrier, and Vietnam Airlines joining SkyTeam and supporting the decision of China Eastern and China Airlines to join SkyTeam in 2011; · Signing a new codesharing agreement with Hawaiian Airlines that will offer Delta's customers access to connecting flights within the Hawaiian Islands; · Issuing Delta’s Corporate Responsibility Report detailing the company’s environmental, safety and community service performance over the past two years, including reducing annual CO2 emissions and implementing the airline industry’s first comprehensive in-flight recycling program; · Launching a new advertising campaign reflecting Delta’s commitment to face the daily challenges of making flying better.The campaign began in New York and is expanding to other cities, including Atlanta, London and Tokyo; · Launching the industry's first social media 'Ticket Window' to permit bookings directly from Delta’s Facebook page and other social media sites; and · Promoting awareness of breast cancer research with a new Boeing 767-400 signature "pink plane;" online with a virtual lemonade stand on Facebook and SkyMiles donations to The Breast Cancer Research Foundation when customers download the Delta iPhone application or use the app to check in; and onboard by donating proceeds from pink lemonade and jelly bean sales. -more- Page 5 Special Items Delta recorded special items totaling a $566 million charge in the September 2010 quarter, including: · $360 million in primarily non-cash loss on extinguishment of debt; · $153 million in costs related to the Comair fleet reduction; and · $53 million in merger-related expenses. Delta recorded special items totaling a $212 million charge in the September 2009 quarter, including: · $83 million in non-cash loss on extinguishment of debt; · $78 million in merger-related expenses; and · $51 million in severance and related costs. December 2010 Quarter Guidance Delta’s projections for the December 2010 quarter are below. 4Q 2010 Forecast Operating margin 6 – 8% Fuel price, including taxes and hedges $ 2.45 Capital expenditures $ 300 million Total liquidity at end of period $ 5.2 billion 4Q 2010 Forecast (compared to 4Q 2009) Consolidated unit costs – excluding fuel expense and profit sharing Down 3 – 5% Mainline unit costs – excluding fuel expense and profit sharing Down 1 – 3% System capacity Up 5 – 7% Domestic Up 3 – 5 % International Up 10 – 12% Mainline capacity Up 6 – 8% Domestic Up 5 – 7% International Up 10 – 12% Other Matters Included with this press release are Delta’s unaudited Consolidated Statements of Operations for the three and nine months ended Sep. 30, 2010 and 2009; a statistical summary for those periods; selected balance sheet data as of Sep. 30, 2010 and Dec. 31, 2009; and a reconciliation of certain non-GAAP financial measures. -more- Page 6 About Delta Delta Air Lines serves more than 160 million customers each year. With an industry-leading global network, Delta and the Delta Connection carriers offer service to 351 destinations in 64 countries on six continents. Headquartered in Atlanta, Delta employs more than 75,000 employees worldwide and operates a mainline fleet of more than 700 aircraft. A founding member of the SkyTeam global alliance, Delta participates in the industry’s leading trans-Atlantic joint venture with Air France-KLM and Alitalia. Including its worldwide alliance partners, Delta offers customers more than 13,000 daily flights, with hubs in Amsterdam, Atlanta, Cincinnati, Detroit, Memphis, Minneapolis-St. Paul, New York-JFK, Paris-Charles de Gaulle, Salt Lake City and Tokyo-Narita. The airline’s service includes the SkyMiles frequent flier program, the world’s largest airline loyalty program; the award-winning BusinessElite service; and 50 Delta Sky Clubs in airports worldwide. Customers can check in for flights, print boarding passes, check bags and review flight status at delta.com. Endnotes 1 Note A to the attached Consolidated Statements of Operations provides a reconciliation of non-GAAP financial measures used in this release and provides the reasons management uses those measures. 2 Delta excludes from consolidated unit cost ancillary businesses which are not related to the generation of a seat mile, including aircraft maintenance and staffing services which Delta provides to third parties, Delta’s vacation wholesale operations (MLT) and Delta’s dedicated freighter operations through 2009. Similarly, Delta excludes from passenger unit revenues, and includes in other revenue, revenues Delta received for providing aircraft maintenance and staffing services to third parties, MLT and freighter operations through 2009.Management believes these classifications provide a more consistent and comparable reflection of Delta’s consolidated operations. 3 Delta’s September 2010 quarter average fuel price of $2.29 per gallon reflects the consolidated cost per gallon for mainline and regional operations, including contract carrier operations, net of fuel hedge impact. Forward-looking Statements Statements in this news release that are not historical facts, including statements regarding our estimates, expectations, beliefs, intentions, projections or strategies for the future, may be “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995.All forward-looking statements involve a number of risks and uncertainties that could cause actual results to differ materially from the estimates, expectations, beliefs, intentions, projections and strategies reflected in or suggested by the forward-looking statements.These risks and uncertainties include, but are not limited to, the cost of aircraft fuel; the effects of the global recession; the effects of the global financial crisis; the impact of posting collateral in connection with our fuel hedge contracts;the impact that our indebtedness will have on our financial and operating activities and our ability to incur additional debt; the restrictions that financial covenants in our financing agreements will have on our financial and business operations; labor issues; the ability to realize the anticipated benefits of our merger with Northwest; the integration of the Delta and Northwest workforces; interruptions or disruptions in service at one of our hub airports; our increasing dependence on technology in our operations; our ability to retain management and key employees; the ability of our credit card processors to take significant holdbacks in certain circumstances; the effects of terrorist attacks; the effects of weather, natural disasters and seasonality on our business; and competitive conditions in the airline industry. Additional information concerning risks and uncertainties that could cause differences between actual results and forward-looking statements is contained in our Securities and Exchange Commission filings, including our Annual Report on Form 10-K for the fiscal year ended Dec. 31, 2009 and our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2010.Caution should be taken not to place undue reliance on our forward-looking statements, which represent our views only as of Oct. 20, 2010, and which we have no current intention to update. -more- Page 7 DELTA AIR LINES, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended Sep. 30, (in millions, except per share data) $ Change % Change Operating Revenue: Passenger: Mainline $ $ $ 21% Regional carriers 12% Total passenger revenue 19% Cargo 50 28% Other, net 75 9% Total operating revenue 18% Operating Expense: Aircraft fuel and related taxes 50 3% Salaries and related costs ) -3% Contract carrier arrangements(1) 22% Aircraft maintenance materials and outside repairs 71 21% Contracted services 8 2% Passenger commissions and other selling expenses 20 5% Depreciation and amortization ) -3% Landing fees and other rents (9 ) -3% Passenger service 9 5% Aircraft rent 92 ) -25% Profit sharing - NM Restructuring and merger-related items 77 60% Other 33 8% Total operating expense 8% Operating Income NM Other (Expense) Income: Interest expense ) ) ) 18% Amortization of debt discount, net ) ) 49 -48% Interest income 7 4 3 75% Loss on extinguishment of debt ) ) ) NM Miscellaneous, net 25 15 10 67% Total other expense, net ) ) ) 66% Income (Loss) Before Income Taxes ) NM Income Tax (Provision) Benefit (3 ) 18 ) NM Net Income (Loss) $ $ ) $ NM Basic Earnings (Loss) per Share $ $ ) Diluted Earnings (Loss) per Share $ $ ) Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding (1) Contract carrier arrangements expense includes $383 million and $251 million for the three months ended Sep. 30, 2010 and 2009, respectively, for aircraft fuel and related taxes.The operations under contract carrier arrangements with Mesaba and Compass Airlines are included only for the three months ended Sep. 30, 2010 as these formerly wholly-owned subsidiaries were sold on July 1, 2010. Page 8 DELTA AIR LINES, INC. Consolidated Statements of Operations (Unaudited) Nine Months Ended Sep. 30, (in millions, except per share data) $ Change % Change Operating Revenue: Passenger: Mainline $ $ $ 15% Regional carriers 11% Total passenger revenue 14% Cargo 79 15% Other, net 67 2% Total operating revenue $ $ $ 13% Operating Expense: Aircraft fuel and related taxes ) -% Salaries and related costs ) -2% Contract carrier arrangements(1) 8% Aircraft maintenance materials and outside repairs 24 2% Contracted services ) -2% Passenger commissions and other selling expenses 76 7% Depreciation and amortization ) -1% Landing fees and other rents (3 ) -% Passenger service 16 3% Aircraft rent ) -16% Profit sharing - NM Restructuring and merger-related items 56 20% Other 31 3% Total operating expense 2% Operating Income (Loss) ) NM Other (Expense) Income: Interest expense ) ) ) 21% Amortization of debt discount, net ) ) -44% Interest income 30 23 7 30% Loss on extinguishment of debt ) ) ) NM Miscellaneous, net ) 63 ) NM Total other expense, net ) ) ) 41% Income (Loss) Before Income Taxes ) NM Income Tax (Provision) Benefit ) 14 ) NM Net Income (Loss) $ $ ) $ NM Basic Earnings (Loss) per Share $ $ ) Diluted Earnings (Loss) per Share $ $ ) Basic Weighted Average Shares Outstanding Diluted Weighted Average Shares Outstanding (1) Contract carrier arrangements expense includes $923 million and $658 million for the nine months ended Sep. 30, 2010 and 2009, respectively, for aircraft fuel and related taxes.The operations under contract carrier arrangements with Mesaba and Compass Airlines are included only from July 1 through Sep. 30, 2010 as these formerly wholly-owned subsidiaries were sold on July 1, 2010. Page 9 DELTA AIR LINES, INC. Selected Balance Sheet Data Sep. 30, Dec. 31, (in millions) (Unaudited) Cash and cash equivalents $ $ Short-term investments 71 Restricted cash, cash equivalents and short-term investments (short-term and long-term) Total assets Total debt and capital leases, including current maturities Total stockholders' equity DELTA AIR LINES, INC. Combined Statistical Summary (Unaudited) Three Months Ended Sep. 30, Change Consolidated(1): Revenue Passenger Miles (millions) 2 % Available Seat Miles (millions) 2 % Passenger Mile Yield 14.22 ¢ 12.22 ¢ 16 % Passenger Revenue per Available Seat Mile (PRASM) 12.21 ¢ 10.48 ¢ 16 % Operating Cost Per Available Seat Mile (CASM) 12.22 ¢ 11.56 ¢ 6 % CASM excluding Certain Items - See Note A 11.61 ¢ 11.35 ¢ 2 % CASM excluding Fuel and Certain Items(2) - See Note A 7.84 ¢ 7.82 ¢ 0 % Passenger Load Factor 85.9 % 85.8 % pts Fuel Gallons Consumed (millions) 1 % Average Price Per Fuel Gallon, Net of Hedging Activity $ $ 8 % Number of Aircraft in Fleet, End of Period ) Aircraft Full-Time Equivalent Employees, End of Period -3 % Mainline: Revenue Passenger Miles (millions) 3 % Available Seat Miles (millions) 3 % Operating Cost Per Available Seat Mile (CASM) 11.02 ¢ 10.54 ¢ 5 % CASM excluding Certain Items - See Note A 10.59 ¢ 10.31 ¢ 3 % CASM excluding Fuel and Certain Items - See Note A 7.05 ¢ 6.94 ¢ 2 % Fuel Gallons Consumed (millions) 1 % Average Price Per Fuel Gallon, Net of Hedging Activity $ $ 5 % Number of Aircraft in Fleet, End of Period ) Aircraft 1 Except for full-time equivalent employees and number of aircraft in fleet, data presented includes operations under our contract carrier arrangements. 2 Excludes $383 million and $251 million for the September 2010 and 2009 quarters, respectively, for fuel expense incurred under contract carrier arrangements. Page 10 DELTA AIR LINES, INC. Combined Statistical Summary (Unaudited) Nine Months Ended Sep. 30, Change Consolidated(1): Revenue Passenger Miles (millions) 1 % Available Seat Miles (millions) -1 % Passenger Mile Yield 14.01 ¢ 12.40 ¢ 13 % Passenger Revenue per Available Seat Mile (PRASM) 11.72 ¢ 10.19 ¢ 15 % Operating Cost Per Available Seat Mile (CASM) 12.28 ¢ 11.85 ¢ 4 % CASM excluding Certain Items - See Note A 11.93 ¢ 11.69 ¢ 2 % CASM excluding Fuel and Certain Items (2) - See Note A 8.18 ¢ 8.16 ¢ 0 % Passenger Load Factor 83.6 % 82.1 % pts Fuel Gallons Consumed (millions) -2 % Average Price Per Fuel Gallon, Net of Hedging Activity $ $ 6 % Number of Aircraft in Fleet, End of Period ) Aircraft Full-Time Equivalent Employees, End of Period -3 % Mainline: Revenue Passenger Miles (millions) 1 % Available Seat Miles (millions) 0 % Operating Cost Per Available Seat Mile (CASM) 11.17 ¢ 10.92 ¢ 2 % CASM excluding Certain Items - See Note A 10.87 ¢ 10.74 ¢ 1 % CASM excluding Fuel and Certain Items - See Note A 7.36 ¢ 7.28 ¢ 1 % Fuel Gallons Consumed (millions) -2 % Average Price Per Fuel Gallon, Net of Hedging Activity $ $ 2
